PCIJ_AB_45_GrecoBulgarianAgreement_LNC_NA_1932-03-08_ADV_01_NA_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE AIB
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

 

FASCICULE N° 45

INTERPRÉTATION
DE L'ACCORD GRÉCO-BULGARE
DU 9 DÉCEMBRE 1927

(ACCORD CAPHANDARIS-MOLLOFF)

 

 

AVIS CONSULTATIF DU 8 MARS 1932
XXIVm SESSION

1932

XXIVth SESSION
ADVISORY OPINION OF MARCH 8th, 1932 .

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 45

INTERPRETATION OF THE
GRECO-BULGARIAN AGREEMENT
OF DECEMBER 9th, 1927

(CAPHANDARIS-MOLLOFF AGREEMENT)

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S

LEYDE | LEYDEN
A. W. SIJTHOFF | PUBLISHING COMPANY
68

PERMANENT COURT OF INTERNATIONAL JUSTICE

TWENTY-FOURTH SESSION. March. 8th.

General list:

March 8th, 1932. No. 45.

INTERPRETATION
OF THE GRECO-BULGARIAN AGREEMENT

OF DECEMBER 9th, 1927
(CAPHANDARIS-MOLLOFF AGREEMENT)

Interpretation of the Caphandaris-Molloff Agreement. Competence
of the Council of the League of Nations under Article 8 of the
aforesaid Agreement—Bulgarian Reparations debt (Treaty of Peace
of Neuilly of Nov. 27th, 191g, Avt. I2r7; Agreement of The
Hague of Jan. 20th, 1930 ; Trust Agreement of March 5th, 1031).
— Greek debt to Bulgaria for reciprocal and voluntary emigration
(Convention of Neuilly of Nov. 27th, 1019 ; Emigration Regulation
of March 6th, 1922; Plan of Payments of Dec. 8th, 1922;
Caphandaris-Molloff Agreement of Dec. gth, 1927).— Application
of the Hoover proposal of June 20th, 1931, to the aforesaid. debts
(Report of the Committee of Experts of Aug. IIth, 1931; Reso-
lutions of the Council of the League of Nations of Sept. rgth,
1937; Gvreco-Bulgarian Arrangement of Nov. Irth, 1931).— Juris-
diction of the Court in advisory procedure (Art. I4 of the Covenant
of the League of Nations).

ADVISORY OPINION.

Before: MM. ADATCI, President; GUERRERO, Vice-President ;
Baron Ro iin-JAEQUEMYNS, Count . ROSTWOROWSKI,
MM. FROMAGEOT, ALTAMIRA, ANZILOTTI, URRUTIA,
Sir CEciL Hurst, M. Scutcxine, Jhr. vAN EYsINGA,
M. Wane, Judges; MM. CALOYANNI and PAPAZOFF,
Judges ad hoc. :

THE Court, composed as above, gives the following opinion :
4
INTERPRETATION. OF GRECO-BULGARIAN AGREEMENT (1927). 69

On September roth, 1937, the Council of the League of
Nations adopted the following Resolution :

“The Council,

Having noted the points of view stated by the represent-
atives of Bulgaria and Greece ;

Considering that the Bulgarian Government has raised
the question whether the Greek Government was entitled
to establish a connection between, and set off one against
the other, its debt to the Bulgarian refugees under the
Molloff-Caphandaris Agreement and the Bulgarian Govern-
ment’s reparation debt ;

Considering that the Bulgarian Government maintains
that these two debts are totally different in nature;

Considering that, in the Greek Government’s opinion, no
dispute as to the interpretation of the Molloff-Caphandaris
Agreement is involved ;

Noting that the respective financial obligations of the
two Governments, in regard to which the difficulties thus
submitted to the Council have arisen, were incurred in
virtue of international instruments which are equally bind-
ing on both Governments and the execution of which can
in no case be suspended except by agreement between all
the signatory Parties ;

Being convinced that such an agreement must be sought
with extreme urgency on a practical basis in respect of
the payments of the current year, all questions of law
being reserved,

Invites the two Governments to confer together in order
to attain this result as soon as possible, the service of
their above-mentioned debts being carried on in the
interval ;

Subject to the foregoing, decides to request the Perm-
anent Court of International Justice to consider, from the
legal point of view, whether there is, in fact, a dispute
between Greece and Bulgaria under Article 8 of the
Caphandaris-Molloff Agreement, and, if so, to give an advis-
ory opinion on the nature of the obligations arising out
of the said Agreement ;

Notes with great satisfaction the declarations of the two
Governments with regard to their mutual desire to effect
a general settlement of the other difficulties subsisting
between them ;

- Makes an urgent appeal to their spirit of conciliation
and invites them to open negotiations as soon as possible
with a view to achieving this result.”

5
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1027) 70

On the same day, and in accordance with the decision
contained in the. above Resolution, the Council adopted a
second Resolution as follows :

“The Council,

In view of the statements made at its meeting on Sep-
tember 7th, 1031, by the representatives of Bulgaria and
of Greece,

In view of the notes submitted by the Bulgarian Govern-
ment on August 7th and on September 3rd, r4th and
17th, 1931, and the notes submitted by the Greek Govern-
ment on September 2nd, 5th, 8th, rith, r5th, 18th and
19th, 1031, |

Requests the Permanent Court of International Justice :
to give an advisory opinion on the following points :

‘In the case at issue, is there a dispute between
Greece and Bulgaria within the meaning of Article 8
of the Caphandaris-Molloff Agreement concluded at
Geneva on December gth, 1927? |

If so, what is the nature of the pecuniary obliga-
tions arising out of this Agreement ?”

Invites the Governments of Bulgaria and Greece to hold
themselves at the disposal of the Court for the purpose of
supplying any relevant documentation and explanations.

The Secretary-General is authorized to submit this
request to the Court, to give any assistance necessary for
the examination of the question, and, should need arise,
to take steps to be represented before the Court.”

In pursuance of this latter Resolution, the Secretary-General,
on September 26th, 1931, transmitted to the Court a request
for an advisory opinion in the following terms:

“The Secretary-General of the League of Nations,

in pursuance of the Council Resolution of September roth,
1931, and in virtue of the authorization given by the
Council,

has the honour to submit to the Permanent Court of
International Justice an application requesting the Court,
in accordancé with Article 14 of the Covenant, to give an
advisory opinion to the Council on the questions which
are referred to the Court by the Resolution of Septem-
ber roth, 1931.

6
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 71

_ The Secretary-General will be prepared to furnish any
assistance which the Court may require in the examination
of this matter, and will, if necessary, arrange to be
represented before the Court.”

The request was registered in the records of the Registry
of the Court on September 28th, 1931. To the request were
appended the texts of the international agreements cited
before the Council, the notes exchanged on the question by
the two interested Governments and the minutes recording
the statements by the representatives of those Governments
at the Council meeting. |

Under cover of a letter dated October Ist, 1931, the
Secretary-General also sent to the Registrar a copy of the
minutes of the meeting of the Council of the League of
Nations on September roth, 1931, when the resolutions above
mentioned were discussed and adopted.

In conformity with Article 73, paragraph 1, sub-paragraph x,
of the Rules of Court, the request was communicated to
Members of the League of Nations and to States entitled
to appear before the Court. Furthermore, the Registrar, by
means of a special and direct communication, informed the
Bulgarian and Greek Governments, which were regarded by
the Court as likely, in accordance with Article 73, para-
graph 1, sub-paragraph 2, of the Rules, to be able to furnish in-
formation on the questions submitted to the Court for an
advisory opinion, that the Court was prepared to receive
from them written statements and, if they so desired, to
hear oral arguments presented at a public hearing to be held
for the purpose. The representatives of the interested Govern-
ments had already been consulted as to the length of the
time-limits within which these Governments would be ready
to file any written statements they might desire to submit.

In these circumstances, and having due regard to the
suggestions made by the above-mentioned representatives, the
Court, by an Order made on October. 3rd, 1931, fixed Decem-
ber r5th, 1931, as the date by which a written statement
was to be filed with the Registry by each of the two Govern-
ments, and February 1st, 1932, as the date by which they
were each to file a second statement. At the request of the
Agent for the Greek Government and with the consent of

7
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 72

the Agent for the Bulgarian Government, the first of these
time-limits was subsequently extended to January 5th, 1932;
similarly, at the request of the Agent for the Bulgarian
Government and with the consent of the Agent for the Greek
Government, the second time-limit was extended to Febru-
ary roth, 1932. Before the expiration of these time-limits, as
thus extended, memorials and counter-memorials had been
filed on behalf of the Bulgarian and Greek Governments.

Lastly, in the course of public sittings held.on February 12th
and 13th, 1932, the Court heard the oral arguments presented
by M. Th. Théodoroff, Agent, on behalf of the Bulgarian
_ Government, and by M. N. Politis, Counsel, jon behalf of the
Greek Government.

In addition to the statements and observations of the inter-
ested Governments and the documents transmitted by the
Secretary-General, as mentioned above, the Court has had
before it a series of documents submitted either during the.
written proceedings or at the hearing, by the representatives
of the two Governments}.

As neither of the States directly interested had on the Bench
a judge of its nationality, the Bulgarian and Greek Govern-
ments availed themselves of their right, under Article 71 of
the Rules of Court, each to choose a judge ad hoc -to sit
in the case. The Court, holding that the question submitted to
it for an advisory opinion related to an existing dispute between
Bulgaria and Greece, within the meaning of Article 71, para-
graph 2, of the Rules of Court, approved these appointments.

The submission of the case being in all respects regular, it
is in these circumstances that the Court is now called upon to
give its opinion.

*
* *

The first of the two questions upon which the Court is
asked to advise is as follows:

“In the case at issue, is there a dispute between

Greece and Bulgaria within the meaning of Article 8

of the Caphandaris-Molloff Agreement concluded at Geneva
on December gth, 1927?”

1 See list in Annex.
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 73

The question before the Council had been submitted to
it by the Bulgarian Government in a letter dated August 7th,
‘1931, from the Bulgarian Chargé d’affaires at Berne to the
Secretary-General of the League of Nations, in the following
terms 1: :

“On July 31st last, the Greek Government was due to

ay to the Bulgarian Government, in accordance with Article 4
of the Moiloff-Caphandaris Agreement of December gth, 1927,
a sum amounting to some 63 million levas. This payment
was not made.

The Greek Government states that it is entitled to connect
its debt to the Bulgarian refugees with the Bulgarian Govern-
ment’s debt on reparation account and to set off one against
the other. These debts are, however, entirely different in
character, and it is legally inadmissible to set off one against
the other. a

As the Molloff-Caphandaris Agreement was concluded. under
the auspices of the League of Nations, I am instructed by
my Government to request you to be good enough to bring
the question. referred to before the Council at its next ses-
sion, with special reference to Article 8 of the Agreement.”

The debt referred to in the second paragraph of the letter
as the debt to the Bulgarian refugees is the same as that
referred to in the first paragraph, where it is stated that on
July 31st, 1931, the Greek Government was due to pay
to the Bulgarian Government, in accordance with Article 4 of
the Caphandaris-Molloff Agreement, a certain sum of money.

When the Bulgarian Government asks in this letter that
the ‘‘question referred to”? may be brought before the Council,
it is the claim of the Greek Government to connect (ler)
with one another the Greek Emigration debt and the Bul-
garian Reparation debt and to set off one against the other
that is referred to. It is this claim that the Bulgarian
Government alleges to be legally inadmissible upon the ground
that the two debts are entirely different in character. The
question is submitted to the Council because, under Article 8
of the Caphandaris-Mollof Agreement, “any differences as
to the interpretation of this Agreement shall be settled by
the Council of the League of Nations, which shall decide
by majority vote”. |

4 Translation communicated by the Secretary-General of the League of Nations.

9
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 74

The reference which the Bulgarian Government’s letter
makes to Article 8 shows that in the view of that Govern-
ment the claim is one which falls within the jurisdiction of
the Council upon the ground that it depends on the inter-
pretation of the Caphandaris-Molloff Agreement.

*

It may be well, before proceeding further with a statement
of the facts, to explain the origin of the two debts to which
reference is made in the Bulgarian letter of August 7th.

The origin of the Bulgarian Reparation debt is to be found
in Article 121 of the Peace Treaty of Neuilly. By that
Article, Bulgaria agreed to pay a sum of 2} milliard gold
francs under the head of reparation; the same Article laid
down the way in which this sum must be paid.

Subsequently, both the sum to be paid and the way in
which it was to be paid underwent modifications, the final
arrangement being embodied in the Agreement as to the
payment of Bulgarian reparations concluded at The Hague
on January 20th, 1930. This Agreement provided for the
payment by Bulgaria of a certain number of annuities payable
in two equal half-yearly instalments on the 30th September
and the 31st March in each year. On March 5th, 19371, a
“Trust Agreement” was entered into between the Govern-
ments which were the creditors of the payments for Bulga-
rian reparations and the Bank for International Settlements
at Basle. By this agreement, the Bank became the Trustee
of the Creditor Governments to receive, manage and distri-
bute the reparation annuities payable by Bulgaria after the
coming into force of the agreement. Under Article 5, para-
graph x, of this agreement, which was accepted by Bulgaria,
the revenue set apart for the payment of the reparation
annuities was to be paid in the manner laid down in the
Regulations for the execution of the Protocols of March. 21st
and September 24th, 1928, to a special account of the Special
Public Treasury of Bulgaria in the National Bank of Bul-
garia (Account “A.’’). To this account, the National Bank
was to debit on the 15th of each month the sum in. levas
which was required for the purpose of crediting in foreign

10
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 75

currency an account open in its {books in the name of the
Trustee (Account ‘“B.”) with a number of gold francs equal
to one-sixth part of the half-yearly payments falling due on ~
March 31st and September. 3oth.

The distribution among the Creditor Powers of the sum
paid by Bulgaria is effected by the Bank for International
Settlements. The Greek share is about 75 %.

As regards the Greek Emigration debt, its origin is to be
found in the Convention between Greece and Bulgaria signed
at Neuilly on November 27th, 1919, in pursuance of Article 56
of the Peace Treaty of Neuilly which was concluded on the
same day. This Convention was intended to facilitate the
reciprocal and voluntary emigration of members of the racial,
religious or linguistic minorities in Greece and Bulgaria to the
country to which ethnically they were akin. The interpreta-
tion of some of the provisions of this Convention came under
the consideration of the Court in its Advisory Opinion (Greco-
Bulgarian Communities) No. 17, of July 31st, 1930.

The Convention provided, among its other stipulations, that
the real property of persons who emigrated was to be liquid-
ated and the price was to be paid to the emigrant; the
Government of the country from which the individual emi-
grated was to pay for this property and was to become its
owner. A Mixed Commission with very extended powers was
set up by. the Convention. Under Article 9, the Mixed Com-
mission was to have the duties of supervising and facilitating
the voluntary emigration referred to in the Convention and of
liquidating the real property of emigrants; it was to fix the
conditions of emigration and of liquidation of real property.
In general it was to have full powers to take the measures
rendered necessary by the execution of the Convention and to
decide all questions to which the Convention might give rise.
Under Article 10, the Government of the country where the
liquidation takes place was to pay to the Mixed Commission,
under conditions to be fixed by the latter and for transmission
to the rightful Parties, the value of the real property liquid-
ated, which was to remain the property of the said Gov-
ernment.

The original intention of the framers of the Convention was
apparently that emigrants should be paid for their liquidated

2 IT
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 76

property in cash, but it soon became clear that, owing to the
embarrassed financial condition of the two countries concerned
and to exchange difficulties, this course was not feasible. The
financing of the scheme became in fact a considerable diffi-
culty. It was not until March 6th, 1922, that the Mixed Com-
mission was able to bring into force its Règlement. Articles 19,
20 and 21 of the Règlement dealt} with payments for liquid-
ated property. Article 19 provided that, in general, 10 % of
the sum due to the emigrant should. be paid in cash and the
balance in interest-bearing bonds of the State to which the
property had passed. These bonds were to be covered by
supplementary guarantees so that the emigrant could realize
the amount for which they had been issued and in this way
obtain funds for his settlement in the country of his adoption.

When the system was worked out in detail, it became neces-
sary to make further changes. These were effected by what is
known as the “Plan of Payments” introduced by the Mixed
Commission with the concurrence of the two Governments in
December 1922.

Under this Plan, the bonds to be issued to an emigrant in
payment for property liquidated by the Mixed Commission
(so far as he was not paid in cash) were to be bonds of the
State to which he had emigrated instead of bonds of the State
which he had left and to which his property had passed. The
properties liquidated were to constitute a “guarantee. fund”
as additional security for the bonds, the Government of the
country where the properties were situated not being allowed
to alienate any of them unless it paid over the price of the
property. As between the two States, each Government was to
become the creditor of the other for the total amount of the
debt it had contracted towards the emigrants who came and
settled in its territory. The State which on balance owed
the greater sum to the other was, unless otherwise agreed, to
hand over bonds to Bearer calculated in dollars, paying inter-
est at the rate of 6%, payable half-yearly, the bonds being
payable at par in six years by drawings.

IZ
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 77

Five years later it became necessary to modify certain provi-
sions of this Plan of Payments. Difficulties had arisen with
regard to the guarantee fund. Under the auspices of the
Council of the League of Nations and with the active assist-
ance of the Financial Committee of the League, an agreement
was concluded—known as the Caphandaris-Molloff Agreement—
on December oth, 1927.

This Agreement made no fundamental alteration in the
system adopted in the Plan of Payments, but it varied some
of the details, particularly as to the form of the bonds and as
to the period in which the bonds were to be paid off. It
provided for the half-yearly fixation by the Mixed Commission
in agreement with the Ministry of Finance in each country of
the total face value of the bonds issued to emigrants during
that period, and for the comparison of the totals thus issued
in levas and drachmas respectively. Article 4 provided for
the payment each half year, by the Government which had
issued the smaller amount of bonds to the Government which
had issued the greater amount of bonds, of the equivalent of
the half-yearly interest on the amount of the bonds equivalent
to its debt, together with the sinking fund, if any, due on
such bonds. .

The financial system provided for in Article 4 was to be
replaced by another system (Art. 5) as soon as the issue
of bonds to emigrants was nearing completion, ie. as soon as
the work of the Mixed Commission was drawing to a close. A
final total was then to be fixed of the balance due by the
debtor State. The sum due was to be discharged by sixty
half-yearly payments. The system provided for under Article 5
had not come into force in September 1931, and therefore it
is not necessary to describe it in detail. |

Bulgaria is the State which has issued the larger amount
of bonds to emigrants, and it was therefore Greece which
under Article 4 was liable to pay half-yearly to Bulgaria,
until such time as the final total was fixed under Article 5,

13
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 78.

the equivalent of the half-yearly interest on the amount of
bonds equivalent to its debt, together with the sinking fund,
if any, due on such bonds.

. It is the sum due by Greece to Bulgaria in respect of
interest and sinking fund on these bonds which was described
in the memoranda submitted to the London Committee of
Experts, mentioned hereafter, and in the various documents
submitted to the Council of the League of Nations as the
“Caphandaris-Molloff debt”. It is to one of these haif-
yearly payments under Article 4 that reference is made in the
first paragraph of the Bulgarian letter of August 7th, 1931,
submitting the dispute to the Council of the League.

%

It is not disputed by the Bulgarian Government that the
difference of opinions between it and the Greek Government
which led to the proceedings before the Council and to the
questions which are now submitted to the Court for an
advisory opinion arose in connection with the proposal put
forward on June 2oth, 1931, by President Hoover for a
year’s moratorium on certain war debts, although it regards
this difference of opinions as a dispute existing independ-
ently of the moratorium.

The opening words of ‘President Hoover's announcement
were as follows:

“The American Government proposes the postponement
during one year of all payments on inter-governmental
debts, reparations, and relief debts, both principal and
interest, of course, not. including obligations of Govern-
ments held by private Parties.”

The Greek Government declared itself ready to accept the
Hoover proposal on certain conditions. In a memorandum
submitted on June 26th, 1931, to the Minister of the United
States at Athens, it explained that the proposal, if it was to
cover not only German Reparations but also what are known

14
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 79

as Eastern Reparations, would place Greece in a very pecu-
liar position on account of the particular nature of some
of her claims and obligations. The Greek Government added
that it could only accept the proposal if appropriate measures
were taken to overcome the peculiar situation in which it
would be placed. In this connection the Greek Government
stated that ‘‘another Greek debt. which it is fair to include
in the moratorium if Bulgaria is to benefit by it is the debit
balance for which we are liable resulting from the applica-
tion of the Convention of Neuilly of 1919 on Greco-Bulgarian
Emigration. This Convention, as also the Reparation agreements,
is part of the inheritance from the war.”

In the course of an interview a few days later with
the Minister of the United States, M. Vénizélos, speaking of the ,
sum for which Bulgaria was a creditor of Greece under
the heading of emigration, expressed himself as follows : “In the
agreements which have regulated the payment .... it is entirely
a question of debt owing by one Government to the other.
Without doubt therefore the sum for which Bulgaria is a
creditor comes within the scope of the Hoover proposal:
Nevertheless the Greek Government would be glad to know
whether the American Government regards its opinion on this
question as well founded.”

The text of these statements was communicated to the
Bulgarian Minister at Athens on July 7th, 1931, and instruc-
tions were sent to the Greek Chargé d’affaires at Sofia to
explain to the Bulgarian Government the Greek attitude
towards Bulgaria with respect to the Hoover proposal and to
say that the two debts were in reality of the same nature.

On its side, the Bulgarian Government was from the outset
desirous of accepting President Hoover’s proposal, but the
earliest document indicating the Bulgarian attitude of which
the text is before the Court is a telegram which the Bul-
garian Finance Minister sent to the Bank for International
Settlements on July r4th, 1931. This telegram stated that
the Bulgarian Government was convinced that the Hoover
proposal applied also to Bulgaria and therefore considered
that it should suspend the payment of the revenue assigned
to the payment of reparations in Account “A.” at the

15
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 80

National Bank, as provided for in Article 5 of the Trust
Agreement, and of the credit of July 15th, 1931, in Account
“B.” of the Bank for International Settlements at the
National Bank. The telegram went on to say that the
Bulgarian Government requested the permission of the Bank
to liberate for the benefit of the Bulgarian Treasury the
sums credited to the Bank’s Account “B.” on April x5th,.
May r5th and June 15th, 1931.

Bulgaria. ceased thenceforward to make the monthly pre-
vision of the sums necessary for the half-yearly payment of
her Reparation instalment at the end of September.

The Bulgarian telegram was communicated by the Bank in
due course to Bulgaria’s reparation creditors, including Greece.
The answer of the Greek Government on July 30th, 1931, was
a refusal to agree to the Bulgarian proposal. It stated that
no international agreement had been concluded which entitled
Bulgaria to suspend her reparation payments to Greece and
that the Hoover proposal could not be invoked in the circum-
stances, as the proposal was in suspense and had not yet
been accepted by the Greek Government.

Two days later, in a letter dated August 1st, 1931, Greece
informed the President of the Mixed Commission that she was
compelled to suspend the payment of the half-yearly amount
of the Greek Emigration debt, saying that the question
formed part of a series of problems raised by the Hoover
proposal which were then the subject of discussions in London.

The circumstances to which the Greek Finance Minister
referred in these two letters of July 30th and August Ist as
having occasioned delay as to bringing the Hoover Plan into
force, had also led to the appointment of an International
Committee of Experts to investigate the question and recom-
rend what measures were necessary in order to give effect
to the proposal. |

Greece addressed a memorandum to the Committee, in which
she pointed out her objections from a general point of view
to the extension of the Hoover proposal to the Eastern repar-
ations, and set out the conditions on which she was prepared

16
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 81

to accept the American proposal. So far as she was concerned,
she said that she would not endeavour to. derive any profit
herself from the proposed moratorium ; but she did not wish,
onthe other hand, to suffer any loss. She could not agree to
the principle of suspension except on the condition that her
financial equilibrium was safeguarded. She then went on to
indicate the manner in which this object could be achieved.
A list of the sums which Greece should have received on
account of reparations of which the payment would be sus-
pended under the Hoover Plan, was set out and was followed
by a list of the payments for which Greece was liable and
which should be suspended. In this list of Greek debts comes
the debt under the Caphandaris-Molloff Agreement, which is
described in a footnote as follows: “The debt resulting from
the Caphandaris-Molloff Agreement is a debt between .Govern-
ments. It represents the settlement of an emigration and is
the outcome of a convention forming an integral part of the
Treaty of Neuilly which put an end to the war.”

The Bulgarian Government also submitted a memorandum to
the Committee of Experts. The text of this memorandum has
not been laid before the Court, but the substance of it is set
‘out in the report of the Committee of Experts.

This report stated that the Greek Government were prepared
to accept the suspension of payments by Germany but had
difficulty as regards the suspension of payments by Bulgaria.
These difficulties were explained in the section of the report
dealing with the Bulgarian reparation debt, in the following
terms :

“15. Subject to the remarks in paragraph 13 as regards
Fund ‘A’, we recognize that payments by Bulgaria should also
be postponed on similar terms to those referred to in the pre-
ceding paragraph. But we have to report that, before the
necessary agreement to this end can be concluded, the diffi-
culty which has arisen in regard to the debt resulting from
the Caphandaris-Molloff Agreement will have to be overcome.

This debt represents the debit balance which Greece has to
pay to the Bulgarian Government as a result of balancing the

17
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 82

accounts relating to properties left by Bulgarian refugees in
Greece and by Greek refugees in Bulgaria. The Greek Govern-
ment will have to pay about £190,000 to the Bulgarian
-Government on this account during the ‘Hoover Year’.

The Bulgarian Government maintain that the payments are
in respect of private properties, that they are for the benefit
of private bondholders and that the arrangements made for
. the Governments to act as the channel for part of these pay-
ments do not alter their fundamental nature as private debts.

The Greek Government maintain that this debt is an inter-
governmental debt, because it is due and paid by one Govern-
ment to another, because it is nowhere stated in the relevant
Agreement that the sums thus paid will be assigned to the
service of any obligations held by private persons, and, finally,
because there are no securities held by Bulgarian emigrants
carrying the name of the Greek Government as debtor.

The Greek Government further emphasize the difficulties in
-which they will be placed if President Hoover’s proposal is
applied to non-German reparation, of which Greece receives
76.73 per cent., and they regard it as inadmissible that
Bulgarian payments to Greece should be suspended while
Greek payments to Bulgaria continue uninterrupted.

We do not feel that it is within our competence to decide
the difference of opinion set forth above. In this as in other
cases where doubt has been expressed as.to whether debts
are inter-governmental in nature, we consider that the matter
must be settled by the two Governments concerned.

We must, however, record our emphatic view that it is
desirable that a practical settlement should be reached, and
we hope that the Bulgarian and Greek Governments will
approach the matter in the most conciliatory spirit possible,
so that this end may be achieved.”

_ The Greek attitude at this time is clear from the above
documents. For financial reasons Greece was unable to agree
to continue to pay the Emigration debt if she ceased to
receive her share of the Bulgarian Reparation debt. She was
convinced that the Greek Emigration debt was an inter-
governmental debt which ought to be included in the scope
of the Hoover moratorium, and unless this view was accepted
by the other Governments concerned she was not prepared to
become a Party to any agreements which would result in
sums payable to her being suspended thereunder.

18
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 83

The Bulgarian attitude is equally clear. Bulgaria objected
to the Greek claim to bring the Caphandaris-Molloff debt
within the scope of the Hoover proposal. If that were done,
it would diminish the extent to which she felt she ought to
benefit from the Hoover Plan. |

At the time of signing the Protocol relating to German
Reparations on August 11th, 1931, Greece made a declaration
in the following terms:

“The undersigned Greek Delegate desires to declare that
in signing the Protocol concerning the suspension of payments
of German Reparations for the year 1931-1932, Greece has to
define that she is accepting the proposal of the President
of the United States as far as the German Reparations are
concerned, and that she is prepared to concur to those
proposals as far as Oriental Reparations are concerned on
the following conditions, ie.

(a) As far as Hungarian “Reparations are concerned, the
payments referring to damages during the period by which
Greece was neutral will be exempted from the suspension.

(ob) As far as Bulgarian Reparations are concerned, the
payments for the execution of the Agreement Caphandaris-
Molloff will be included in the suspension of payments.”

The Bulgarian representatives in London must have under-
stood that the Experts were not prepared to give effect to
the Bulgarian claim, for the letter submitting the matter to
the Council was dated four days before the signature of the
report of the Experts Committee in London.

This was the situation when the Council was seized by
Bulgaria of the question whether Greece was entitled to con-
nect (lier) the two debts and set off one against the other.

The various memoranda submitted to the Council by the
representatives of the two Governments and the arguments
which they employed at the meeting of the Council when the
subject was under discussion on September 7th, 1931, do
not depart. materially from the standpoint adopted and the
arguments employed at the time of the meeting of the

3 19
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 84

Committee of Experts in London, as shown by the report
of that Committee. The Bulgarian representatives continue
to lay stress upon the argument that Bulgaria should obtain
a moratorium for her reparation payments without such
suspension. being linked up in any way with the question of
the. Caphandaris-Molloff debt, that debt not being inter-
governmental in character but being a debt due to private
persons, namely the emigrants, and not therefore a debt
which can be set off against a reparation debt. The Greek
representatives continue to lay stress on the argument that
the Hoover Plan cannot be applied to Bulgarian Reparations
without the consent of Bulgaria’s creditors; that in their
view the Caphandaris-Molloff debt was a debt owing by one
Government to another, and that Greece was only prepared
to agree to the suspension of Bulgarian Reparations on the
terms of reciprocity, namely that if the Bulgarian Reparations
were suspended the payment of the Caphandaris-Molloff debt
should also be suspended.

It was in these circumstances that the Council asked the
Court for its opinion.

The first of the two questions submitted to the Court asks
whether there is in the case at issue a dispute between
Greece and Bulgaria within the meaning of Article 8 of the
Caphandaris-Molloff Agreement. By these words “in the
case at issue’, the Court understands that it is asked to
deal with the question on the basis and in the circumstances
in which the Council was seized of the dispute and to deal
with it in the light of all the considerations laid before the
Council up to the time when it decided to have recourse
to the Court. .

The question which Bulgaria submitted to the Council,
namely, whether Greece was entitled to connect (ler) the
Bulgarian Reparation debt and the Greek Emigration debt
and to set off one against the other, is only another way of
raising the question of the legitimacy of the Greek attitude
in insisting upon the acceptance of her point of view, that
‘if she was to agree to the application of the Hoover Plan

20
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 85

to Reparation payments by which she profited, payments
under the Greek Emigration debt must also be included in
the suspension. She was in effect insisting on the acceptance
of her view that the Greek Emigration debt should be
regarded as inter-governmental, and also insisting that only in
case this point of view was accepted could she accept the.
Hoover Plan.

At a later period, the Greek Government declared that
the condition of its acceptance of the Hoover Plan was the
suspension of its debt to Bulgaria, irrespective of the nature
of that debt as compared with the nature of the Bulgarian
debt.

In this connection, the Court thinks it well to make the
following observations.

Greece’s right to subject her acceptance of the Hoover Plan
to a condition has nothing to do with the Caphandaris-
Molloff Agreement.

On the other hand, it must be admitted that to the extent
that the Greek Government contended that the debt under
the Caphandaris-Molloff Agreement was of the same nature
as the Bulgarian Reparation debt, it raised a question which
could not be decidéd without referring to the conventional
stipulations in force between Bulgaria and Greece on the
subject of the emigration of racial minorities, the liquidation
of their. property and the payment of the value of the
property liquidated. |

It must be observed, however, in that case, that, assuming
that it is the Caphandaris-Molloff Agreement which falls to
be interpreted, this interpretation would be solely for the
purpose of ascertaining whether the Greek debt could come
within one or other of the categories covered by the Hoover
Plan. That amounts to saying that the interpretation of
this Agreement could come in only as a question incidental
or preliminary to another question, itself depending solely
on the Hoover Plan.

The powers of the Council under Article 8 are restricted
to interpreting the Caphandaris-Molloff Agreement. They do
not extend to the Hoover Plan. The nature of the Emigra-
tion debt under the .Caphandaris-Molloff Agreement, i.e.
whether or not it was payable under that Agreement by one

21.
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 86

. Government to another, would not necessarily determine
whether or not it was an. inter-governmental. debt. within
the meaning and scope of the Hoover Plan. |

It follows that the dispute between the Parties as to
whether Greece is entitled to connect (lier) the two debts
with one another and to set off one against the other, ie.
whether Greece is entitled to insist on the suspension of the
Greek debt if the Bulgarian debt is suspended, is one which
cannot be decided. by determining the nature of the Greek
Emigration debt under the Caphandaris-Molloff Agreement,
and, therefore, that in the case at issue there is no dispute
between. Greece and Bulgaria within the meaning of Article 8
of the Agreement. |

. The relation between the Caphandaris-Molloff Agreement
and the earlier conventional arrangements between Greece
and Bulgaria on the subject of emigration will be apparent
from what has been said above as to the origin of the Greek
Emigration debt. In this connection another question arises :
Must not the nature of the Greek Emigration debt be deter-
mined in reality by reference to the agreements which pre-
ceded the Caphandaris-Molloff Agreement, and, if so, can this
question form the subject of a dispute within the meaning
of Article 8 of that Agreement ?

This question has not been discussed either before the
Council or before the Court. In these circumstances the Court
will refrain from dealing with it and from expressing any
opinion with regard to it.

The second question upon which the Court is asked to
advise is worded as follows :

_ “Tf so (re. af, in the case at issue, there is a dispute
within the meaning of Article 8 of the Caphandaris-
Mollof Agreement], what is the nature of the pecuniary
obligations arising out of this Agreement ?”

22
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 87

As the Court has arrived at the conclusion that the answer
to the first question is not in the affirmative, the second
question does not arise.

Accordingly, nothing that has been said in this Opinion in
dealing with the first question of the Council must be regarded
as prejudging in any way the matters referred to in the
second question.

In the course of the written : pleadings and also in the
course of the oral arguments before the Court, the Agents and
Counsel of each of. the Governments concerned stated that
they were anxious that the Court should give an opinion upon
the second question whether the first question was answered
in the affirmative or not. The Court feels unable to comply
with this desire.

By the terms of Article 14 of. the Covenant, the right to
submit a question to the advisory jurisdiction of the Court is
given only to the Assembly and to the Council of the League:
The Court is therefore bound by the terms of the questions as
formulated in this case by the Council. The second question is
so worded as to be put to the Court conditionally upon an
affirmative answer being given to the first question. To ignore
this condition at the request of the Parties would be in effect
to allow the two interested Governments to submit a question
for the advisory opinion of the Court.

As the wishes expressed by the respective Agents and Coun-
sel contemplated only an extension of the advisory procedure,
there is no need for the Court to consider whether it is
possible for an understanding between the representatives of the
interested Governments, reached in the course of the proceed-
ings, to serve as a kind of “‘special agreement”, initiating a
contentious proceeding before the Court.

23
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 88

FOR THESE REASONS,
the Court,

by eight votes to six,
is of opinion a

that, in the case at issue, there is no dispute between
Greece and Bulgaria within the meaning of Article 8 of the

Caphandaris-Molloff Agreement concluded at Geneva on Decem-
ber gth, 1927. |

Done in English and French, the English text being author-
itative, at the Peace Palace, The Hague, this eighth day: of
March, one thousand nine hundred and thirty-two, in two copies,
one of which is to be placed in the archives of the Court, and

the other to be forwarded to the Council of the League of
Nations. |

(Signed) M. ADATCI,
President.

(Signed) À. HAMMARSKJÜLD,
Registrar.

M. Adatci, Count Rostworowski, MM. Altamira and Schücking,
Jonkheer van Eysinga, Judges, and M. Papazoff, Judge
ad hoc, availing themselves,. by the present declaration, of the
right conferred on them by Article 71 of the Rules of Court,
attach to the Opinion this statement of their dissent.

(Initialled) M. A.
(Initialled) À. H.

24
